Citation Nr: 1003379	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-16 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected tension headaches.  

2.  Entitlement to an increased disability rating for the 
service-connected Still's disease (rheumatoid arthritis), 
currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
January 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto, Rico.  In that decision, the RO granted service 
connection for an anxiety disorder with depressive features, 
with an evaluation of 10 percent; granted service connection 
for headaches with a noncompensable evaluation; confirmed and 
continued a previously assigned 40 percent rating for the 
service-connected Still's Disease; denied service connection 
for a skin disorder, squamous cell carcinoma; and, denied 
entitlement to a TDIU.  

The Veteran disagreed with the initial noncompensable rating 
assigned for the service-connected headaches; disagreed with 
the denial of an increased rating for the service-connected 
Still's Disease, rated as 40 percent disabling; disagreed 
with the denial of service connection for a skin condition 
and squamous cell carcinoma; and disagreed with the denial of 
a TDIU.  Those issues were addressed in the April 2005 
Statement of the Case, and the Veteran perfected his appeal 
as to those issues with the submission of a VA Form 9, 
substantive appeal, received at the RO in May 2005.  

These matters were initially before the Board in January 
2008, at which time the claims of service connection for a 
skin disorder and squamous cell carcinoma were denied.  The 
remaining claims of entitlement to an increased rating for 
the service-connected Still's Disease, rated as 40 percent 
disabling; entitlement to an initial compensable rating for 
the service-connected headaches; and entitlement to a TDIU 
were remanded back to the RO, via the Appeals Management 
Center (AMC) for additional development of the record.  

Meanwhile, the Veteran asserts that his osteoporosis is 
secondary to the service-connected Still's Disease.  The 
matter is referred to the RO for appropriate action.  

The issues of entitlement to an increased disability rating 
for the service-connected Still's disease and entitlement to 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected headaches are characterized 
by non-prostrating tension muscle contraction type attacks.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the 
service-connected headaches have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the underlying service connection claim for 
headaches, the initial pre-adjudicatory notification did not 
advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection; however, the underlying service connection claim 
was granted, and therefore any defect with regard to the pre-
adjudicatory notice as it pertains to the assignment of 
initial disability ratings and effective dates is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claim for headaches, 
here, the Veteran is challenging the initial rating assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, subsequent letters sent to the Veteran 
over the course of the appeal addressed how initial 
disability ratings and effective dates are assigned.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions where appropriate, 
and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks an initial compensable disability rating 
for the service-connected headaches.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for his 
headaches, the Board may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Service connection for headaches was established pursuant to 
a January 2004 rating decision.  An initial noncompensable 
disability rating was assigned, effective from July 23, 2003, 
the effective date of service connection.  The Veteran 
asserts that a compensable rating is warranted for the 
service-connected headaches from the effective date of 
service connection.  

The Veteran's service-connected headaches are rated by 
analogy to migraines pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under that code, a 10 percent rating 
is warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  (A noncompensable rating is assigned for less 
frequent attacks.)  A 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months and a 
50 percent rating is warranted for migraines with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  

The rating criteria do not define "prostrating," and 
neither has the Court.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  

At neurological examination in November 2003, the Veteran 
described his headaches as frontotemporal with a pain 
intensity of 3 or 4 out of 10, dull pressure-type that could 
last half hour and may recur two times per day.  The 
headaches were not prostrating.  The Veteran explained that 
the headaches were accompanied by a sensation of heat in his 
whole body along with tiredness.  The Veteran also reported 
that the headaches may cause him to lose his train of thought 
or have word-finding difficulties while talking, although he 
denied focal paraesthesia.  The Veteran also denied visual 
disturbance, diplopia, focal weakness, and speech 
disturbance.  

Mental status examination was normal in thought content and 
flow, affect, mood, behavior, judgment, reasoning and memory.  
The Veteran was fully oriented.  Cerebral examination, 
sensory examination and motor examination were all normal.  
The diagnosis was chronic recurring headache of the muscle 
contraction tensional type, nonprostrating by description, as 
likely as not related to rheumatoid arthritis, as part of the 
multiple system manifestation of the disease.  

At a VA examination in May 2009, the Veteran reported that 
his headaches occurred at the same time he was diagnosed with 
rheumatoid arthritis, and were usually worse in the morning 
and with hot weather.  The pain was frontal, and described as 
a dull pressure, with the pain reported as a 5 out of 10.  
The headaches were described as disturbing and unpleasant, 
and occurred about every other day.  He did not take 
medication specifically for the headaches, although he used 
daily aspirin and antianxiety medication which he believed 
helped to tolerate the pain.  At the examination, the Veteran 
reported that his headaches had not been an active problem 
recently.  According to the examiner, the Veteran's headaches 
were not prostrating in nature.  The Veteran indicated that 
the headaches were not accompanied by other symptoms except 
for a sensation of "being in the space."  The examiner 
noted that the headache disability had a moderate effect on 
chores, a severe effect on ability to exercise, and prevented 
the Veteran from engaging in sports.  Other activities of 
daily living were only mildly affected by the headaches.  

There is no evidence in the claims file showing treatment or 
assessment for headaches during the appeal period.  

In sum, there is no evidence of prostrating attacks averaging 
one in two months over the last several months.  Although the 
Veteran has headaches that occur on occasion, and are worse 
in the morning or with hot weather, and may be "disturbing" 
or "unpleasant", these descriptions do not rise to the 
level of "prostrating.  Both VA examinations that addressed 
the Veteran's headaches specifically indicated that the 
Veteran's headaches were non-prostrating in nature.  Based on 
the Veteran's reports, the criteria for a compensable rating 
under Diagnostic Code 8100 are not met.  In short, the 
headaches are not of a prostrating nature in that they are 
not accompanied by "utter physical exhaustion or 
helplessness." 

Consequently, the assignment of a compensable rating for the 
service-connected headaches is not warranted.  The 
preponderance of the evidence is against the claim for a 
compensable rating for the service-connected headaches, there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected headache disorder has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or has otherwise 
rendered impracticable the application of the regular 
schedular standards.  The regular schedular standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for the service-connected headaches is 
denied.  


REMAND

The Veteran's Still's disease has always been rated by 
analogy to rheumatoid arthritis.  Under Diagnostic Code 5002, 
a 20 percent rating is warranted for rheumatoid arthritis as 
an active process, with one or two exacerbations a year in a 
well-established diagnosis; a 40 percent rating is warranted 
for symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year; a rating of 60 percent is warranted with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods, and; 
a rating of 100 percent is warranted with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  

Chronic residuals of rheumatoid arthritis, not the active 
process, are also rated pursuant to Diagnostic Code 5002.  
Under Diagnostic Code 5002, for residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, the 
regulations instruct to rate under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.  

VA outpatient treatment records and VA examinations dating 
back to March 1999 show that the Veteran's rheumatoid 
arthritis has been in fairly good control, and has not been 
in the active process since 1999.  These records indicate 
that the Veteran has required continuous medication for 
control, including Prednisone, but that he has not had any 
incapacitating episodes of rheumatoid arthritis affecting any 
specific joints during the appeal period.  

What remains unclear, however, is exactly which joints are 
affected by the Still's disease, and to what extent.  
Significantly, the RO has never attempted to evaluate the 
Veteran's Still's disease pursuant to that portion of 
Diagnostic Code 5002 applicable to chronic residuals of 
rheumatoid arthritis not in the active process to determine 
whether a rating in excess of 40 percent is warranted when 
all ratings based on limitation of motion of each affected 
joint are combined pursuant to 38 C.F.R. § 4.25.  

In the January 2008 remand, the Board instructed the RO to 
have the Veteran examined to determine which specific joints 
were affected by the Veteran's Still's disease, and to what 
extent.  

The Veteran was examined by VA in April 2009; but, the 
examiner only provided range of motion testing for the knees.  
Based on the other medical evidence of record, however, the 
Veteran's Still's disease appears to affect many other joints 
including his shoulders, elbows, wrists, hips and ankles.  
The November 2003 examination report, for examiner, indicated 
limited motion with respect to all of these joints, some of 
which included objective evidence of pain and swelling on 
motion.  

Additionally, there is some question as to whether the 
Veteran's reports of back pain are associated with the 
Still's disease, and that question has never been addressed 
by a VA examiner.  

In short, the 2008 remand instructions were not complied with 
and the April 2009 examination is therefore inadequate for 
rating purposes.  

Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran also seeks a TDIU.  This claim is inextricably 
intertwined with the increased rating claim and must be 
deferred pending the outcome of the increased rating claim.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran 
fails to meet these criteria because he does not have a sole 
service-connected disability rated at least 60 percent 
disabling; and although his Still's disease is rated as 50 
percent disabling, there is not sufficient additional 
disability to bring the combined rating to 70 percent.  

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16. 38 C.F.R. § 4.16(b).  In 
determining whether a Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  In other words, under 38 
C.F.R. § 4.16(b), a TDIU might be awarded even if the 
requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  However, the Board has no 
authority to award TDIU under § 4.16(b) in the first 
instance.  Rather, the rating board must submit to the 
Director, Compensation and Pension Service for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in § 4.16(a).  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The Veteran was afforded a VA psychiatric examination and a 
VA joints examination in April 2009 to determine his 
employability status.  Regarding employability, the joints 
examiner opined that, based on the state of the rheumatoid 
arthritis condition, alone, the Veteran could work part-time 
under sedentary job conditions.  

The psychiatric examiner opined that the Veteran's anxiety 
disorder had no impact on the Veteran's occupational 
functioning.  

Despite the above opinions, the question of whether the 
Veteran is able to secure substantially gainful employment in 
light of his service-connected disabilities remains 
unanswered.  First, the joints examiner indicated that the 
Veteran was only able to work in a part-time capacity, and 
part-time employment in a sedentary capacity does not 
necessarily equate to gainful employment.  Second, neither 
examiner considered what impact on employability, if any, the 
Veteran's service-connected disabilities had in combination.  
Thus, the April 2009 examinations are inadequate for purposes 
of determining whether the Veteran is able to obtain or 
maintain substantially gainful employment as a result of his 
service-connected disabilities.  

On remand, the Veteran should be examined to determine 
whether his service-connected Still's disease and anxiety 
disorder, and headache disorder render him unable to maintain 
substantially gainful employment.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA medical 
records dated from February 18, 2009 
(and/or private medical records that the 
Veteran identifies and authorizes VA to 
obtain) concerning treatment received by 
the Veteran for his service-connected 
Still's disease, anxiety disorder, and 
headaches, not already associated with 
the claims file.  

2.  Schedule the Veteran for a VA 
examination, to include a VA joints 
examination (wrists, elbows, shoulders, 
ankles, knees, hips) and a VA spine 
examination to determine the current 
nature of the service-connected Still's 
disease.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested study.  

Regarding the service-connected Still's 
disease, the examiner should state which 
joints are affected by the Still's 
disease, including, but not limited to 
the shoulders, elbows, wrists, hips 
knees, ankles and spine.  In so doing, 
the examiner should not exclude any 
particular joint simply because there are 
no current objective manifestations noted 
on examination, if there is evidence of 
prior involvement.  Once all the joints 
affected have been identified, the range 
of motion of each affected joint should 
be measured, and the examiner should 
comment as to whether the limitation of 
motion, if any, for a specific joint 
involved, is accompanied by objective 
evidence of painful motion, muscle spasm, 
edema, heat or redness, for example.  
Additionally, the examiner should address 
whether there is additional functional 
limitation due to factors such as pain, 
weakness, fatigability, and 
incoordination.  The examiner is invited 
to review, in particular, the November 
2003 VA examination report which listed 
the affected joints of the shoulders, 
elbows, wrists, hips, knees, and ankles.  
The examiner should specifically comment 
on whether there are any additionally 
affected joints, including, but not 
limited to the spine.  (b)  The examiner 
must also evaluate the Veteran's Still's 
disease as an active process to determine 
if, at any time since the last 
examination, it has been in an active 
process, and if so, whether it has been 
accompanied by weight loss and anemia 
productive of severe impairment of health 
or severely incapacitating exacerbations 
occurring 4 or more times per year.  If 
exacerbations are present, they should be 
described in detail.  

The examiner should opine as to whether 
the Veteran is unable to obtain or 
maintain substantially gainful employment 
due to his service-connected disabilities 
(alone or in combination) without regard 
to his non-service connected disabilities 
or advancing age.  The Veteran is 
service-connected for Still's disease, 
anxiety disorder and headaches.  In 
providing such an opinion, the examiner 
should keep in mind that part-time 
employment may not necessarily equate to 
gainful employment.

3.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


